﻿Mr. President, at the outset allow me to take this
opportunity to congratulate you on your election to preside
over the work of this, the fifty-second session of the
General Assembly. Your unanimous election reflects the
active role of your country, Ukraine, with which my
country, the Sultanate of Oman, enjoys relations of
friendship and cooperation. We are fully confident that your
diplomatic capabilities and skills will stand you in good
stead in managing the work of the Assembly at its present
session. My delegation assures you of its fullest cooperation
in making this session a success and in achieving its
desired objectives.
I would also like to pay special tribute to Ambassador
Razali Ismail of friendly Malaysia for his successful and
constructive efforts in steering the work of the General
Assembly at its previous session.
By the same token, I wish to stress our continued
support for the genuine efforts of the Secretary-General of
the United Nations, Mr. Kofi Annan, in restructuring the
United Nations and in revitalizing its role in all areas of
endeavours.
Owing to the arbitrary policy of the current Israeli
Government since it came to power in late May of last
year, the peace process in the middle East is going
through a difficult phase. The rigidity of the Israeli
Government has manifested itself in the non-
implementation of what had been agreed upon with the
Palestinian National Authority in Oslo and in its non-
recognition of the land-for-peace formula, a principle on
which the whole of the Madrid Conference was built and
a measure which was accepted by all the parties as a
foundation for reaching a just and lasting peace.
Israel’s failure to comply in good faith with its
international commitments and its continuation of building
settlements in occupied Arab Jerusalem and other
occupied Palestinian territories have resulted in the
disruption of the peace process. Therefore, we fully
understand the awesome responsibility that falls on the
two sponsors of the peace process. We are confident that
they, as well as other peace-supporting nations,
particularly those of the European Union, are capable of
narrowing the existing chasm between the Government of
Israel and the Government of the Palestinian National
Authority on the basis of justice and equity that will
produce substantial progress which will restore a climate
of trust and cooperation between the Israeli and
Palestinian Governments and that will renew hope once
more among the fraternal people of Palestine as well as
among the people of Israel for life in peace and harmony.


My delegation wishes to recall that the status of
Jerusalem was one of those issues that were agreed to be
deferred to the final stage of negotiations. However, the
measures being taken by the Israeli Government in
Jerusalem and its vicinity totally run counter to what was
agreed upon in Madrid in 1991.
We therefore call upon the international community to
express solidarity with the Government of the Palestinian
National Authority in resisting these Israeli policies which
lead to more tension, violence and bloodshed.
Proceeding from its conviction of the importance of
the peace process in the Middle East and the need to
contribute to giving it impetus for further progress, my
country, the Sultanate of Oman, has actively participated in
supporting that process. It continues to adhere to the goals
of establishing peace in the Middle East in accordance with
the relevant resolutions and agreements which have been
concluded. Therefore, we demand that those agreements be
implemented, since peace is an imperative, and is in the
interests of all peoples in the region, ridding them of all
forms of repression, terror, poverty, and hunger.
The Sultanate of Oman reaffirms its solidarity with the
fraternal people of Palestine and supports the peaceful
position of the Government of the Palestinian National
Authority, which aims at Israeli withdrawal from the
Palestinian territories occupied since 1967.
We call upon the international community to enhance
the peace process by providing its support to the
Government of the Palestinian National Authority, both
materially and psychologically, thus enabling it to establish
the foundations for stability and security in the Palestinian
territories and to build the necessary infrastructures for the
Palestinian economy, which is an important factor that will
safeguard what has been achieved and what we hope will
be achieved in the future.
We also call upon the people of Israel and all political
actors in that country to promote and defend the peace
process. We also reject all forms of terror, repression and
fear, which have had an adverse impact on the national
interests of all the peoples in the region, including Israel
itself.
We reaffirm the desire of Syria to establish a just and
comprehensive peace, a desire it has always reiterated in all
international forums. We support the Syrian position calling
for the resumption of the negotiations with the current
Israeli Government from where they ended with the
previous Israeli Government, based on full and complete
Israeli withdrawal from the occupied Syrian Golan to the
boundaries prior to 4 June 1967, with the concomitant
mutual obligations to guarantee the establishment of a just
and comprehensive peace between Syria and Israel and in
the region at large.
We would also like to reaffirm the importance of
Israeli withdrawal from the occupied Lebanese territories
to internationally recognized borders, in accordance with
Security Council resolution 425 (1978). The world has
witnessed the increased tension between Israel and
Lebanon over the past two years, which has inflicted
tremendous financial losses on the Lebanese economy,
not to mention the killing of innocent civilians and the
spread of terror and destruction, which is a natural result
of the continuation of Israel’s occupation of a part of
Lebanese territory.
The phenomena of violence and terrorism that target
the lives of innocents require strengthened international
efforts and a firmer will to stand against these heinous
acts. In this regard, I reiterate my country’s condemnation
of these phenomena and its absolute rejection of all forms
of violence and terrorism. We call on the international
community to coordinate its efforts to put an end to these
acts and to guarantee that those who commit or advocate
such crimes be brought to justice.
With regard to the situation between the United
Nations and Iraq, we believe that the implementation of
resolution 986 (1995) and its further extension are
important steps that deserve the acknowledgement and the
commendation of the international community, for it will
alleviate some of the sufferings endured by the brotherly
people of Iraq. My country has welcomed this and
expresses its satisfaction that the cooperation between Iraq
and the Special Commission is being built on a
foundation of trust that will certainly enable its new
Chairman, Ambassador Richard Butler, to submit an
appropriate final report on the future of the economic
sanctions imposed on Iraq.
Despite these encouraging indicators between the
United Nations and Iraq, some fundamental issues remain
that have yet to register any progress, particularly the
question of Kuwaiti prisoners and detainees of other
nationalities, and the return of Kuwaiti properties. This
question is of particular importance and we would
reaffirm here the urgent need for the United Nations to
make greater efforts and to establish further contacts with
2


Iraq with the aim of putting this issue to rest, since it is
largely related to humanitarian and social matters.
My country attaches primary importance to the peace
and security of the Gulf region, cooperation and coexistence
among its nations and peoples in accordance with the
principles of international law, peaceful neighbourly
relations, mutual respect and non-interference in each
other’s internal affairs. On this understanding, we have
been striving, in the context of the combined efforts of the
Gulf Cooperation Council, to solve all disputes and sources
of tension, whatever they may be, between the countries of
the region through dialogue and peaceful means. Thus, the
question of Lesser Tunb, Greater Tunb and Abu Musa
islands constitutes a dispute that might jeopardize the peace
and stability which we are seeking. In this regard, we
support all efforts aimed at solving this question through
direct peaceful dialogue and legal means between the
concerned parties, the United Arab Emirates and the Islamic
Republic of Iran, in a manner that will safeguard
neighbourly relations, stability, security and peace in the
region.
With regard to the situation in Somalia, my country
applauds the efforts recently made by Egypt that led to the
signing of an agreement between the leaders of the Somali
factions. We call on those factions to pursue the peace
dialogue among them in order to attain Somali national
unity. We call upon the United Nations to render concrete
support to Egypt’s efforts to help the Somali factions to
implement their national programme.
My country has continuously supported international
efforts aimed at strengthening international peace and
security. In this regard, my country’s announcement at the
previous session of the General Assembly of its accession
to the Treaty on the Non-Proliferation of Nuclear Weapons
(NPT) emphasizes our policy, which was followed by other
steps represented by its deposit of the instrument of
ratification in early 1997 and its initiation of negotiations
with the International Atomic Energy Agency to finalize a
safeguards agreement, in accordance with our obligations as
set down in the Treaty.
The Sultanate of Oman, while taking this historic step,
certainly hopes to bestow more strength and credibility on
the Treaty, which it considers to be the most important
multilateral disarmament treaty, by encouraging all
countries that have not yet joined the NPT to do so. In this
regard, we call on Israel in particular to expedite its
accession to the Treaty and to place all its nuclear facilities
under international supervision, which we believe will
create an atmosphere of trust and confidence and limit the
level of armament in the Middle East — a move that
would bring about just and permanent peace to the region.
The Chemical Weapon Convention is no doubt an
important multilateral disarmament treaty prohibiting a
whole category of weapons of mass destruction amenable
to verification measures. All of us have an obligation to
uphold these measures for the benefit and welfare of
humanity at large. In order to avoid a similar fate for the
NPT, we believe that all nations should accede to it.
Preserving the universality and comprehensive nature of
this Treaty should constitute one of the highest goals on
the international community’s list of priorities.
At a time when the international community is
preparing to enter the twenty-first century, the African
continent continues to suffer the blight of endless,
successive wars. These wars have taken the lives of
hundreds of thousands of innocent civilians and created
more than 6 million refugees and about 12 million
displaced persons in the continent.
We add our voice to those who have called on the
African nations within areas of conflict to exert every
possible effort, including regular negotiations, to provide
an environment conducive to national reconciliation
among the warring factions and to enable the refugees to
return securely to their lands through safe passages.
My country supports the United Nations role in
coordinating worldwide efforts — through international
donor agencies, the regional efforts represented by the
work of the Organization of African Unity, and countries
that border those areas of conflict — aimed at achieving
progress and development for the individual in Africa,
who has and continues to suffer from deprivation, despair,
poverty, natural disasters and other man-made
catastrophes.
The environment is a gift from God, the Almighty,
to man. Its preservation is a collective responsibility
which is not limited by political boundaries. This fact has
been proven repeatedly. Therefore, wherever man lives,
he should do his share to protect the environment and to
treat it with wisdom and logic, and be aware of the
diverse causes of pollution. We are called upon to commit
ourselves constantly to the implementation of Agenda 21
and its principles declared at the Earth Summit. Such
actions and principles constitute the foundation upon
which a global partnership and a collective responsibility
have been erected. Their goal is to end poverty and
3


hunger and to prevent a decline in health standards and the
degradation of environmental systems. All of these are
necessary preconditions to obtaining sustainable
development, which is the only option open to humanity
that guarantees the future of coming generations and offers
prosperity and progress to the present ones.
The Sultanate of Oman has prepared a national
strategy to protect the environment that aims at achieving
balanced and sustainable development, a strategy that would
treat economic, social and environmental considerations on
an equal footing. My country has also prepared a national
plan to combat desertification in the Sultanate in due
implementation of the United Nations Convention to
Combat Desertification. Furthermore, the Sultanate has
established an integrated network of natural reserves
throughout the country that will accord with the objectives
of the Convention on Biological Diversity. The Sultanate of
Oman has supported various environmental bodies,
introducing new legislation and updating old environmental
laws in order to meet the requirements of environmental
protection from the dangers of pollution resulting from
diverse development activities with a view to guaranteeing
the full implementation of regional and international
environmental agreements. It has also declared every 8
January as Omani Day of the Environment.
On the regional level, the Sultanate of Oman, in its
efforts to implement the recommendations that stem from
the Convention on the Prevention of Marine Pollution by
Dumping Wastes and Other Matter from ships at sea, has
declared its intention to build a bunkering port for ships on
its shores in preparation for their adoption in other
countries of the Gulf region.
On the international level, the Sultan Qaboos Prize for
Environmental Preservation, set up by UNESCO, is a true
testimony to the effort by the Sultanate of Oman and its
leader to translate the concept of collective responsibility
for environmental protection into a practical reality.
Protecting the environment and striking a balance between
the needs of development and the environment form a
cornerstone of the declared policy of the Sultanate of
Oman. My country looks forward to complementing its
effort with that of the international community in the areas
of training, transfer of technology and exchange of
information and to getting acquainted with the latest
modern techniques and scientific discoveries in the
environmental field. In this regard, we call on the
international community, in particular the developed
countries, to provide the necessary financial and technical
resources to rescue our planet and its natural resources.
Since the individual is the centre of development and
the moving force behind the renaissance of modern Oman
and is the real support of all development operations, the
Sultanate of Oman, as of the inception of its modern
development, has focused its attention on improving the
welfare of Omani citizens.
In the social domain, the national plans for the
development of the family and of women have been
accorded the highest priority. Our social development
plans accord special attention to issues relating to the
family and to projects that aim at providing the best care
for women and children. The efforts of the Government
in this regard have culminated in the establishment of
women’s rehabilitation centres in different parts of the
Sultanate. These centres aim to develop women’s
potential and to promote their cultural and social standing.
Moreover, the Government has played its part by
introducing new laws and legislation that are geared to
achieve social security for the family in cases of old age,
disability and handicap, in order to allow those with
disabilities to be reintegrated in society and to rehabilitate
them for participation in society’s development.
The Government has also established development
plans for women and children with a view to their
preparation for the future through setting up women’s
organizations based on volunteerism and through
launching children’s social services in remote and rural
areas of the country.
In this regard, we are happy to note that international
agencies such as the United Nations Children’s Fund
(UNICEF), have praised the efforts of the Government. In
its report entitled The Progress of Nations 1997, UNICEF
illustrated the accomplishments achieved by the Sultanate
of Oman in child protection and the country’s
commitment to ensuring the rights of the child through its
accession in 1996 to the Convention on the Rights of the
Child. The Sultanate of Oman is the number-one country
in the world in terms of reducing infant under-five
mortality by 74 per cent between 1980 and 1995. The
report notes:
“The proportion of children who reach their
fifth birthday is one of the most fundamental
indicators of a country’s concern for its people.
Child survival statistics are a poignant indicator of
the priority given to the services that help a child to
flourish: adequate supplies of nutritious food, the
availability of high-quality health care and easy
access to safe water and sanitation facilities, as well
4


as the family’s overall economic condition and the
health and status of women in the community.” [See
The Progress of Nations 1997, page 28]
The UNICEF report for the year 1994 also notes that,
based on the 1992 indicators, the Sultanate of Oman ranked
as the number-two nation in the Middle East and North
Africa region in terms of girls’ enrolment in primary
education.
Recently, the achievement of modern development in
the Sultanate of Oman has culminated in the significant
achievement of the introduction of the Basic Law of the
State, which is considered a milestone in the Sultanate’s
modern history. Other serious steps are also under way to
strengthen the participation of women in the legislature, the
Majlis Al-Shura.
On the economic level, achieving balance and stability
in macroeconomics and encouraging private enterprise in a
competitive and free environment constitute the future
vision that will guide the Omani economy for the next 25
years.
We believe that the reaffirmation of the previously
mentioned Basic Law of the State and the adherence to
these principles will be the guiding factor in the country’s
policy of openness that should engender confidence in our
economy and create the necessary conditions for
investments.
In the area of diversifying the sources of its national
revenue, the Sultanate of Oman is in the process of
implementing several other major projects that are expected
to capitalize on its natural gas discoveries and reserves. In
this respect, we would like to note in particular that the
liquefied natural gas project should begin operation with the
first shipment in the year 2000. Work has also begun on
building the container port in Raysút, in the south of the
Sultanate, with a view to its becoming a regional and
international port. It is our hope that this port will serve as
a regional focal point for exporters and transitional trade.
In addition to these efforts, the Omani Government is
in the process of implementing various privatization
projects through careful study. It is also updating its tax and
investment laws in accordance with the new spirit of global
partnership prevailing throughout the world.
In accord with this global partnership, the Sultanate of
Oman has adopted important measures to implement the
necessary requirements for its membership in the World
Trade Organization (WTO). It is our fervent hope that these
measures will be finalized in order to allow Oman to
assume its rightful place in the organization in the near
future. Here I would like to recall that, in compliance
with the guidelines of the WTO in the area of intellectual
property, Oman has completed the formal procedures for
becoming a member of the World Intellectual Property
Organization (WIPO). In this vein, the Convention signed
at Stockholm on 14 July 1967 has been in force in Oman
as of 19 February 1997.
On the regional plane, the economic cooperation
among the States members of the GCC is being
strengthened every day. Moreover, there is agreement
among them with regard to international treaties and
organizations. The member States of the GCC are
seriously striving to join the WTO. Coordination between
the GCC and other regional and international economic
groupings is something that ought to be noted here as
well.
The Sultanate of Oman adheres to a free-market
economy and vigorously promotes foreign investments.
And in this regard, it has introduced various incentives,
created the appropriate environment and enacted flexible
legislation in order to eliminate all the barriers and
impediments that might stand in the way of attracting
foreign investors and protecting their rights.
Based on this conviction, given our national
economic strategies and in response to international
developments that attest to the importance of economic
groupings, the Sultanate of Oman participated in the first
Ministerial Meeting for the formal launching of the Indian
Ocean Rim Association for Regional Cooperation (IOR-
ARC) which was held in Mauritius in March 1997. As a
result of many years’ work, in which my country had the
honour to initiate and take part in formative meetings, the
Indian Ocean Rim Economic Association was officially
established. This has paved the way for its members to
work together towards strengthening economic and trade
cooperation between them in one of the important regions
of the world in accordance with the goals and objectives
enshrined in the Association’s charter. These goals
include increasing economic linkages, cooperation and
interdependence between the member States and their
peoples. Besides working with the private and academic
sector, members of the Indian Ocean Rim Economic
Association are working towards establishing stronger ties
in the areas of technical and scientific cooperation and
also promoting the exchange of investment opportunities
and mutual economic benefits.
5


We welcome the national-level initiatives to set up
programmes to pay arrears to the United Nations. The
adoption of such measures will revitalize the work of the
Organization in all areas, particularly in those areas relating
to organization, administration and finance. This should
strengthen the performance of the Organization in the years
1998 and 1999 in accordance with the practical framework
established by the General Assembly. At the same time, we
urge all States to refrain from setting conditions for the
United Nations during the payment of their late dues. Such
conditions ignore the will and interests of the international
community, and are characterized as focusing entirely on
short-term national interests of the States involved. Such
conditions could lead to the further escalation of old and
existing tensions in the world, until appropriate solutions
for their radical elimination are found. Here we advocate
caution and deliberateness in connection with the
elimination of some of the United Nations missions — such
as the United Nations Truce Supervision Organization,
presently stationed in Jerusalem, and the United Nations
Interim Force in Lebanon. These cutbacks might have
negative political and legal implications.
Through the United Nations the international
community has proved its ability to renew its determination
and muster the necessary political will for serious collective
work and cooperation in fostering international peace and
security. In this regard the Organization has shouldered
huge responsibilities and faced complex challenges in its
efforts to restructure its system for the next millennium
through the adoption of less costly and more effective
mechanisms for attaining the desired goals.
In our view, after all the debates and deliberations in
the General Assembly, the time has now come to have a
final vision of how to expand the Security Council and to
restructure it, that Council being the most important
political body charged with the maintenance of international
peace and security. While bearing in mind the global
economic and political realities, which cannot be ignored,
the reforms should be of a holistic nature, based on equality
among nations and equitable geographic distribution. There
is also the need to establish democracy in the work and
decision-making of the Security Council. The Council’s
work also encompasses the development of an actual and
precise picture of the new international order, which should
be characterized by justice, security and peace.





